Citation Nr: 0116449	
Decision Date: 06/15/01    Archive Date: 06/19/01

DOCKET NO.  94-25 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUES

1.  Entitlement to an increased rating, to include on an 
extraschedular basis, for traumatic arthritis of the lumbar 
spine, currently evaluated as 50 percent disabling.

2.  Entitlement to an increased rating, to include on an 
extraschedular basis, for traumatic arthritis of the dorsal 
spine, currently evaluated as 30 percent disabling.

3.  Entitlement to an increased rating in excess of 40 
percent for traumatic arthritis of the lumbar spine from 
August 27, 1993, through April 12, 1999.

4.  Entitlement to an increased rating in excess of 10 
percent for traumatic arthritis of the dorsal spine from 
August 27, 1993, through April 12, 1999.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Schlosser, Counsel


INTRODUCTION

The veteran had active military service from April 1943 to 
June 1946.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a January 1994 rating action 
in which the RO denied service connection for degenerative 
arthritis of multiple joints and rheumatoid arthritis of the 
hands, and denied a rating in excess of 40 percent for a 
disability identified as traumatic arthritis of the lumbar 
and dorsal spine.  The veteran appealed and was afforded a 
hearing at the RO in May 1994.  The veteran's claims were 
denied by the hearing officer in September 1994.  In an April 
1997 rating action, the RO granted an increased 50 percent 
rating for traumatic arthritis of the lumbar and dorsal 
spine.  Appellate review of the rating actions shows that the 
rating board assigned a 40 percent rating for traumatic 
arthritis of the lumbar spine and a 10 percent rating for 
traumatic arthritis of the dorsal spine.  In an August 1998 
decision, the Board denied service connection for 
degenerative arthritis of multiple joints and rheumatoid 
arthritis of multiple joints.  The issue involving 
entitlement to an increased rating for her service connected 
traumatic arthritis was separated into two disorders 
evaluated under the appropriate diagnostic codes pertaining 
to the lumbar and dorsal spine; as such, the issues were 
recharacterized as set forth on the title page of this 
decision and remanded for evidentiary development.

In a September 1999 rating decision, the RO granted an 
increased schedular 50 percent rating for traumatic arthritis 
of the lumbar spine and an increased schedular 30 percent 
rating for traumatic arthritis of the dorsal spine.  The RO 
denied higher ratings for the veteran's disorders of the 
lumbar spine and dorsal spine on an extraschedular basis.  A 
March 2000 rating decision granted a total rating for 
compensation purposes based on individual unemployability 
(TDIU) due to service-connected disabilities.  The case has 
now been returned to the Board for further appellate 
consideration.  The third and fourth issues on the title page 
will be subject to a remand at the end of this decision.


FINDINGS OF FACT

1.  The veteran's traumatic arthritis of the lumbosacral 
spine is manifested by 10 degrees of flexion, 0 degrees of 
extension, 10 degrees lateral deviation and 20 degrees 
rotation with x-ray evidence of multi-level degenerative disc 
disease and facet joint arthritis, and clinical findings of 
unfavorable ankylosis of the lumbar spine based on ankylosis 
with pain on motion.

2.  The veteran's traumatic arthritis of the dorsal spine is 
manifested by pain on compression of the thoracic spine and 
clinical findings of unfavorable ankylosis of the thoracic 
spine based on ankylosis with pain on motion.

3.  The veteran's traumatic arthritis of the lumbosacral 
spine has not resulted in frequent periods of hospitalization 
or marked interference with employment.

4.  The veteran's traumatic arthritis of the dorsal spine has 
not resulted in frequent periods of hospitalization or marked 
interference with employment.


CONCLUSIONS OF LAW

1.  A rating in excess of 50 percent for traumatic arthritis 
of the lumbosacral spine is not warranted on a schedular or 
an extraschedular basis.  38 U.S.C.A. § 1155 (West 

1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-2099 (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 C.F.R. 
§§ 3.321(b) (1), 4.71a, Diagnostic Code 5289 (2000).

2.  A rating in excess of 30 percent for traumatic arthritis 
of the dorsal spine is not warranted on a schedular or an 
extraschedular basis.  38 U.S.C.A. § 1155 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-2099 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.321(b) (1), 
4.71a, Diagnostic Code 5288 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that there has been 
a significant change in the law during the course of the 
veteran's appeal.  Specifically, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supercedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, (2000).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

With respect to the veteran's claim for increased ratings for 
her service-connected traumatic arthritis of the lumbosacral 
spine and dorsal spine, the Board is satisfied that all 
available relevant evidence has been obtained regarding the 
claims, and that 

no further assistance to the veteran is required to comply 
with either 38 U.S.C.A. § 5107(a) (2000) or the Veterans 
Claims Assistance Act of 2000.

In general, disability evaluations are assigned by applying a 
schedule of ratings which represents, as far as can 
practicably be determined, the average impairment of earning 
capacity.  In determining the current level of impairment, 
the disability 
must be viewed in relation to its history.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Also, where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The regulations also provide for the assignment of an 
extraschedular evaluation when a schedular evaluation is 
determined to be inadequate.  The extraschedular evaluation 
must be commensurate with the average earning capacity 
impairment due exclusively to the veteran's service connected 
disability or disabilities.  The criteria for the assignment 
of an extraschedular evaluation requires a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321 (b)(1) (2000).

At the time of the August 1998 Board remand, it was noted 
that the veteran's traumatic arthritis of the lumbar spine 
and dorsal spine were receiving the maximum schedular ratings 
based on limitation of motion.  The case was remanded, in 
part to determine whether there was evidence of favorable or 
unfavorable ankylosis of the dorsal spine or unfavorable 
ankylosis of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5288, 5289 (2000), as well as consideration of the 
holding of the United States Court of Appeals for Veterans 
Claims (Court) in DeLuca v. Brown, 8 Vet. App. 202 (1995) and 
original adjudication by the RO of entitlement to ratings in 
excess of those assigned on an extraschedular basis pursuant 
to the provisions of 38 C.F.R. § 3.321 (b) (1).

Pursuant to the Board remand, the veteran was seen for 
further VA orthopedic examination in April 1999.  The veteran 
complained that her low back fatigues easily and lacks 
endurance.  She reported taking Tylenol with Codeine every 
four hours as needed for pain, and additional anti-
inflammatory medication two times a day.  She denied using 
any crutches, canes, or braces to assist with ambulation and 
reported no history of surgery.  On examination, the veteran 
was observed to have a slow gait.  She was able to remove her 
clothing without any difficulties.  Straight leg raising was 
positive bilaterally at 45 degrees; neurological examination 
was within normal limits.  Range of motion in the lumbar 
spine showed flexion possible to 10 degrees, zero degrees of 
extension, lateral deviation of 10 degrees and rotation 
towards the left and right of 20 degrees.  There was no 
paraspinal muscular spasm present.  There was pain on 
compression of the thoracic spine.  X-rays of the thoracic 
spine showed findings consistent with diffuse idiopathic 
skeletal hyperostosis of the mid and lower thoracic spine and 
degenerative changes of the upper thoracic spine.  X-rays of 
the lumbar spine were significant for multi-level 
degenerative disc disease and multi-level facet joint 
osteoarthritis.  The diagnostic impression was degenerative 
disease of the thoracic and lumbosacral spine.  In response 
to the questions posed in the Board remand, the VA examiner 
indicated that the veteran had ankylosis with limitation of 
motion that was painful; any painful ankylosis was indicated 
to be unfavorable.  The VA examiner further commented that 
the veteran's impairment of normal activities and her 
functional impairment was moderate with her being able to 
care for herself, but not doing anything that might be 
required outside of the home.  It was stated that the veteran 
would not be able to sustain a position in the work place.  
There was no evidence of weakened movement, fatigability or 
incoordination specifically noted on examination.

Thereafter, the RO granted increased schedular ratings for 
the veteran's disorders of the lumbar and dorsal spine.  The 
veteran's traumatic arthritis of the lumbar spine is 
currently evaluated 50 percent disabling under the provisions 
of 38 C.F.R. § 4.71a, Diagnostic Code 5289 pertaining to 
unfavorable ankylosis of the lumbar spine.  The veteran's 
traumatic arthritis of the dorsal spine is evaluated 30 
percent disabling under Diagnostic Code 5288 pertaining to 
unfavorable ankylosis of the dorsal spine.  These ratings 
were assigned by the RO with consideration of additional pain 
and 

functional loss demonstrated on the April 1999 VA examination 
and noted by the VA examiner, consistent with the holding of 
the Court in DeLuca, supra.  Entitlement to higher ratings 
for either disorder on an extraschedular basis were denied.

As noted in the Introduction above, the RO subsequently 
granted a TDIU in a March 2000 rating decision.

With regard to increased evaluations for the veteran's 
traumatic arthritis of the lumbosacral spine and dorsal spine 
on an extraschedular basis, the Board concludes that the 
evidence does not support a higher extraschedular rating for 
either disorder.  The veteran has not presented any evidence 
to show that she has required frequent hospitalizations due 
to her traumatic arthritis in the lumbosacral spine or the 
dorsal spine.  There is no current record of any inpatient 
hospital care for treatment for these service-connected 
disabilities.

In view of the absence of hospitalizations related to 
traumatic arthritis of the lumbosacral spine and dorsal 
spine, the most recent clinical findings on the April 1999 VA 
examination, the Board finds that the evidence as a whole 
does not support the assignment of an extraschedular rating 
in excess of 50 percent for traumatic arthritis of the 
lumbosacral spine or an extraschedular rating in excess of 30 
percent for traumatic arthritis of the dorsal spine.  The 
veteran has a combined service-connected disability rating of 
70 percent for traumatic arthritis of the dorsal and lumbar 
segments of the spine.  This qualifies her for a total rating 
for compensation purposes based on individual unemployability 
where, as here, the RO has determined that the service-
connected disorders preclude gainful employment compatible 
with the veteran's education and occupational experience.  
However, the assignment of a higher individual rating on an 
extraschedular basis requires a finding(s) that the disorder 
individually produces marked interference with employment 
above and beyond what is contemplated by the schedular rating 
assigned for it.  The Board does not find that each disorder 
produces marked interference with employment above and beyond 
what is contemplated by the schedular ratings for unfavorable 
ankylosis.  Accordingly, a referral to the VA 

Undersecretary for Benefits or the Director of the 
Compensation and Pension Service for consideration of higher 
extraschedular ratings by the RO was not warranted, and the 
Board does not find that higher extraschedular ratings are 
warranted at this time.


ORDER

1.  An increased rating, to include on an extraschedular 
basis, for traumatic arthritis of the lumbar spine, is 
denied.

2.  An increased rating, to include on an extraschedular 
basis, for traumatic arthritis of the dorsal spine, is 
denied.


REMAND

Following the September 1999 rating action discussed above, 
the veteran's representative at the RO filed a notice of 
disagreement with the effective dates of the 50 percent and 
30 percent ratings for traumatic arthritis of the lumbar and 
dorsal spine, respectively.  A supplemental statement of the 
case covering the earlier effective date issues was furnished 
to the veteran and her representative in March 2000.  The 
Board has construed the representative's comments on VA Form 
646 in August 2000 as a timely substantive appeal of the 
earlier effective date issues.

Pertinent to the issues on appeal, the Board notes that on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law defines VA's duty 
to assist a claimant in obtaining evidence to necessary to 
substantiate a claim, and eliminates from 38 U.S.C.A. 
§ 5107(a) the necessity of submitting a well-grounded claim 
to trigger VA's duty to assist (thus superseding the decision 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 

assist in the development of a claim that is not well 
grounded).  These changes are applicable to all claims filed 
on or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Insofar as there may be medical records which have not been 
associated with the claims folder pertaining to treatment of 
the veteran's traumatic arthritis of the lumbar spine and 
dorsal spine during the relevant period from August 27, 1993, 
through April 12, 1999, the Board finds it appropriate to 
remand the earlier effective date issues for further action.

On remand, the RO should obtain and associate with the record 
all outstanding pertinent medical records pertaining to 
treatment of the veteran's traumatic arthritis of the lumbar 
and dorsal spine, only during the period from August 27, 
1993, through April 12, 1999, which are not already in the 
claims folder.  The Board emphasizes that records generated 
by VA facilities that may have an impact on the adjudication 
of a claim are considered constructively in the possession of 
VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).

The case is REMANDED to the RO for the following action:

1.  The RO should obtain and associate 
with the claims file all outstanding 
pertinent medical records pertaining to 
the veteran's traumatic arthritis of the 
lumbar spine and dorsal spine which were 
generated during the period from August 
27, 1993, through April 12, 1999.  If any 
requested records are unavailable, or the 
search for such records otherwise yields 
negative results, that fact 


should clearly be documented in the 
veteran's claims file, and the veteran 
and her representative so notified.

2.  After associating with the claims 
file all available records received 
pursuant to the development requested 
above, the RO should re-adjudicate the 
issues of entitlement to a rating in 
excess of 40 percent for traumatic 
arthritis of the lumbar spine from August 
27, 1993, through April 12, 1999, and 
entitlement to a rating in excess of 10 
percent for traumatic arthritis of the 
dorsal spine from August 27, 1993, 
through April 12, 1999, on the merits, in 
light of all applicable evidence of 
record and all pertinent legal authority, 
to include the recently amended/added 
statutory provisions pertaining to VA's 
duties to assist/notify a claimant.

3.  If any benefit sought on appeal 
remains denied, both the veteran and her 
representative should be provided with an 
appropriate SSOC and given the 
opportunity to respond within the 
applicable time frame before the claims 
file is returned to the Board for further 
review.

The purpose of this REMAND is to accomplish additional 
development and to comply with recently enacted legislation.  
The veteran need take no action until otherwise notified, but 
he has the right to submit additional evidence and argument 
on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for further development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 


Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2000) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 



